07/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0348


                                      DA 21-0348
                                   _________________

 ROBERT STINCHFIELD,

             Plaintiff and Appellant,

       v.                                                           ORDER

 CITY OF SIDNEY,

              Defendant and Cross-Appellant.
                                 _________________

       Pursuant to Appellee and Cross-Appellant’s motion for extension of time to file the
reply brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant’s motion for extension is GRANTED.
Appellee and Cross-Appellant has until August 9, 2022, within which to file the reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 13 2022